DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. U.S. Patent Publication No. 2022/0157919 (hereinafter Tian) in view of Huang et al. U.S. Patent Publication No. 2018/0233531 (hereinafter Huang).
Consider claim 1, Tian teaches a display device (Figures 8 and 4), comprising: a substrate (Figure 4, 100); a thin film transistor layer on the substrate (Figure 4, TFT); and a light emitting electrode on the thin film transistor layer (Figure 8, TFT,  EL and AD), wherein: the thin film transistor layer includes a lower metal layer on the substrate (Figure 4 and [0114], 111-114) and a semiconductor layer above and overlapping the lower metal layer (Figure 4, 471 and 111-114), the lower metal layer including a plurality of portions (Figure 4, portions separated by 1141 or openings), and an edge of the semiconductor layer is on the lower metal layer (Figure 4, 111-114 and 471). In addition, Tian teaches one of the plurality of light shielding blocks 114 includes an opening allowing light passing through to a photosensor for fingerprint detection in figure 4 and [0025].
Tian does not appear to specifically disclose edges of respective ones of the curved portions are on concentric circles having substantially a same center point. 
However, in a related field of endeavor, Huan teaches a fingerprint identification system (abstract) and further teaches edges of respective ones of the curved portions are on concentric circles having substantially a same center point  (Figure 2 and [0020], 1002 and 1000).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide concentric circles as taught by Huan with the benefit that plurality of circular openings with different diameters circling around the round opening to construct a concentric circles pattern so as to focus the reflected light RL as suggested in [0020]. 

Consider claim 2, Tian and Huan teach all the limitations of claim 1. In addition, Tian teaches the lower metal layer includes: a first pattern region having a zone plate shape (Figure 4, patterns around 111 and 112), and a second pattern region overlapping the semiconductor layer (Figure 4, patterns overlapping 471). In addition, Huan teaches a Fresnel zone plate shape (Figure 2, 100). In addition, Huan teaches a first pattern 100 and second pattern 104.

Consider claim 3, Tian and Huan teach all the limitations of claim 2. In addition, Tian teaches a line width of the second pattern region has a first width (Figure 4, width of 114), and a line width of the semiconductor layer overlapping the second pattern region has a second width (Figure 4, width of 471) which is substantially equal to or greater than the first width (Figure 4, 471 is greater than 114 due to the space 1141).

Consider claim 4, Tian and Huan teach all the limitations of claim 3. In addition, Tian teaches the semiconductor layer includes a substantially flat top surface (Figure 4, 471).

Consider claim 5, Tian and Huan teach all the limitations of claim 2. In addition, Huan teaches the first pattern region includes a plurality of rings having substantially a same area (Figure 2, 1002).

Consider claim 6, Tian and Huan teach all the limitations of claim 5. 
Tian does not appear to specifically disclose the second pattern region electrically connects the rings.
However, Huan teaches second pattern region electrically connects the rings (Figure 2, second pattern 104 electrically connects the rings 1002 when observed from a top view of the device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide second pattern region electrically connects the rings as shown in figure 2 with the benefit that shading layer 104 is disposed under the blocking layer 102 for controlling the incident angle of the reflected light RL as mentioned in [0020].

Consider claim 7, Tian and Huan teach all the limitations of claim 5. In addition, Huang teaches edges of respective ones of the rings are on the concentric circles (Figure 2, 1002).

Consider claim 8, Tian and Huan teach all the limitations of claim 1. In addition, Tian teaches a light transmitting portion (Figure 4, 1141) and a light blocking portion (Figure 4, 114), wherein the light blocking portion overlaps the thin film transistor layer and the light emitting electrode (Figures 4 and 8, TFT, 114 (see LSL in figure 8) and AD).

Consider claim 9, Tian and Huan teach all the limitations of claim 8. In addition, Tian teaches the light transmitting portion does not overlap the thin film transistor layer and the light emitting electrode (Figure 4, openings located around 111-112 do not overlap the TFT since TFT is located in the display region DA and do not overlap the AD since AD is located above TFT).

Consider claim 11, Tian and Huan teach all the limitations of claim 1. In addition, Tian teaches the thin film transistor layer includes: a first gate wiring layer on the semiconductor layer (Figure 4, 472 and 471); a second gate wiring layer on the first gate wiring layer (Figure 4, 113-114 and 471); and a data wiring layer on the second gate wiring layer (Figure 4, 452-453 and 113-114) and including a first driving voltage line configured to receive a first driving voltage ([0128], signal lines), the second gate wiring layer including a connection electrode configured to electrically connect the first driving voltage line to the lower metal layer (Figure 4, via 143, 452 and 113. [0114], voltage is applied to the plurality of shielding blocks 114).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian and Huan as applied to claim 8 above, and further in view of Zeng et al. U.S. Patent Publication No. 2020/0203468 (hereinafter Zeng).
Consider claim 10, Tian and Huan teach all the limitations of claim 8. In addition, Tian teaches wherein the fingerprint recognition sensor is configured to receive light incident through the light transmitting portion [0113] and figure 4.
Tian does not appear to specifically disclose a fingerprint recognition sensor under the substrate.
However, in a related field of endeavor, Zeng teaches a photosensitive device (abstract) and further teaches a fingerprint recognition sensor under the substrate (Figure 9 and [0071], 40 and 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor under the substrate as taught by Zeng in order to realize small aperture imaging, the light-shielding conductive layer 30 and the photosensitive device layer 40 may be separated at a certain distance in a thickness direction z of the display panel. The photosensitive device layer 40 may be located at a side of the substrate layer 11 away from the light-shielding conductive layer 30. In such a configuration, at least a substrate layer 11 is disposed between the photosensitive device layer 40 and the light-shielding conductive layer 30 as suggested by Zeng in [0044] and figure 9. 

Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Huan and further in view of Song U.S. Patent Publication No. 2015/0009108 (hereinafter Song).
Consider claim 12, Tian teaches a display device (Figures 8 and 4), comprising: a substrate (Figure 4, 100); a lower metal layer on the substrate (Figure 4, 111-114); a semiconductor layer overlapping the lower metal layer Figure 4, 471 and 111-114); a first gate wiring layer on the semiconductor layer (Figure 4, 472 and 471); a second gate wiring layer on the first gate wiring layer (Figure 4, 113-114 and 471) and including an initialization voltage line (Figure 4, 452 or [0114], voltage) configured to receive an initialization voltage [0084] and a connection electrode electrically connected to the lower metal layer (Figure 4, via 143, 452 and 113); a data wiring layer on the second gate wiring layer (Figure 4, 452-453  and 113-114 in DA region), and a first driving voltage line configured to receive a first driving voltage and which is electrically connected to the connection electrode (Figure 4, via 143, 452 and 113); and a light emitting electrode on the data wiring layer (Figure 8, AD above SD1-SD2), and wherein an edge of the semiconductor layer is on the lower metal layer (Figure 8, 111-114 and 471).
Tian does not appear to specifically disclose wherein edges of respective ones of the curved portions are on concentric circles having substantially a same center point
However, in a related field of endeavor, Huan teaches a fingerprint identification system (abstract) and further teaches edges of respective ones of the curved portions are on concentric circles having substantially a same center point  (Figure 2, 1002 and 1000).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide concentric circles as taught by Huan with the benefit that plurality of circular openings with different diameters circling around the round opening to construct a concentric circles pattern so as to focus the reflected light RL. 
Tian does not appear to specifically disclose a first gate wiring layer including a (k-1)th scan line and a k scan line disposed in parallel with each other, and a k light emitting line disposed in parallel with the (k-1)th scan line and the k scan line, a data wiring layer on the second gate wiring layer and including a jth data line crossing the (k-1)th scan line and the k scan line.
However, in a related field of endeavor, Song teaches an OLED display (abstract) and further teaches a first gate wiring layer including a (k-1)th scan line and a k scan line disposed in parallel with each other (Figure 1, SL0-SL1), and a k light emitting line disposed in parallel with the (k-1)th scan line and the k scan line (Figure 1, EL1, SL0, SL1), a data wiring layer on the second gate wiring layer (Figure 8, layer comprising DLm-1 to DLm on gate layer 116-3. [0081] and figure 8, second gate wiring is formed on the second insulating layer 103)) and including a jth data line crossing the (k-1)th scan line and the k scan line (Figure 1, DL1 crossing SL0 and SL1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide gate lines, data lines and emission lines as shown by Song with the benefit that the pixel 1 includes a first scan line SLn for transmitting a first scan signal Sn to the switching thin film transistor T2 and first and second compensation thin film transistors T3 and T7 and a second scan line SLn-1 for transmitting a second scan signal Sn-1 that is a previous scan signal to the initialization thin film transistor T4. The pixel 1 also includes an emission control line ELn for transmitting an emission control signal EMn to the operation control thin film transistor T5 and the emission control thin film transistor T6 and a data line DLm that crosses the first scan line SLn and transmits a data signal Dm as suggested in figure 2 and [0049].

Consider claim 13, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 14, it includes the limitations of claim 3 and thus rejected by the same reasoning.

Consider claim 15, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 16, it includes the limitations of claim 5 and thus rejected by the same reasoning.

Consider claim 17, it includes the limitations of claim 6 and thus rejected by the same reasoning.

Consider claim 18, Tian, Huan and Song teach all the limitations of claim 12. In addition, Tian teaches the semiconductor layer (Figure 4, 471), the first gate wiring layer (Figure 4, 472), the second gate wiring layer (Figure 4, 113-114 in DA region), the data wiring layer (Figure 4, 452-453), and the light emitting electrode (Figure 8, AD). Furthermore, Tian teaches a light transmitting portion and a light blocking portion (Figure 4, 114 and 1141).
Tian does not appear to specifically disclose wherein the light blocking portion overlaps the semiconductor layer, the first gate wiring layer the second gate wiring layer, the data wiring layer, and the light emitting electrode.
However, Huan teaches a light blocking portion overlapping the display device (Figure 6, 100 and 64). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a blocking portion overlapping the display device as taught by Huan with the benefit that the light source 64 (OLED) generates the incident light which is emitted to and reflected by the finger so as to the generate reflected light RL as suggested by Huan in [0038].

Consider claim 19, Tian, Huan and Song teach all the limitations of claim 18. In addition, Tian teaches the light transmitting portion (Figure 4, opening between 111-112 in the GOA region) does not overlap the lower metal layer, the semiconductor layer, the first gate wiring layer, the second gate wiring layer, the data wiring layer, and the light emitting electrode (Figure 4, 111-114, 471, 472, 113-114, 452-453 and AD (see also display region in figure 8)).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Huan and further in view of Zeng. 
Consider claim 20, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
On page 10, Applicant argues that “the concentric circles 1000 and 1002 of the Huang publication are formed from black light-absorbing material. (See Paragraph [22]). The black light-absorbing material is not conductive and thus is incapable of carrying power and signals as required by portions 111-114 of the Tian publication. Consequently, substituting the conductive portions 111-114 of the Tian publication with the non-conductive black light-absorbing material 1000 and 1002 of the Huang publication would render the display device of the Tian publication inoperable or unsatisfactory for its intended purpose.” The Office respectfully disagrees for the following reasons. 
Examiner is not substituting the material of portions 111-114. Examiner is using the idea of having concentric circles as taught by Huan in figures 2 and [0020] for light shielding blocks or focusing blocks (see Huan figure 2, 100) in order to focus light as suggested in [0020]. Consequently, this argument has been considered but it is not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621